                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DARRIN BUCHTA,                               )
                                              )
        Plaintiff(s),                         )
                                              )
        vs.                                   )       Case No. 4:19CV00976 SRC
                                              )
 AIR EVAC EMS, INC.,                          )
                                              )
        Defendant(s).                         )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Air Evac EMS, Inc.’s Motion to

Dismiss [8]. The Court grants, in part, and denies, in part the motion.

I.     BACKGROUND

       Plaintiff Darrin Buchta filed a complaint in this matter on April 24, 2019, asserting

Defendant Air Evac EMS, Inc. d/b/a Air Evac Lifeteam (“Air Evac”) violated Indiana, Illinois,

and West Virginia laws regulating overtime wages. Air Evac is an air ambulance company

providing air medical transport services to rural areas. Buchta alleges that Air Evac required

flight paramedics, flight nurses, pilots, and mechanics to routinely work more than forty hours

per week, but did not compensate these employees at one and one-half times their regular rate for

all hours worked over forty in a week. Buchta filed the complaint on behalf of himself and other

similarly situated Air Evac employees. Buchta asserted the following counts in his complaint: (1)

Violations of State Wage and Hour Laws including Indiana, West Virginia, and Illinois; and (2)

Unjust Enrichment. Air Evac filed the pending motion to dismiss asserting Buchta’s claims

should be dismissed pursuant to Federal Rules of Civil Procedure (“FRCP”) 12(b)(1) and

12(b)(6).


                                                  1
II.    STANDARD

       Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), a party may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” The notice pleading

standard of FRCP 8(a)(2) requires a plaintiff to give “a short and plain statement showing that

the pleader is entitled to relief.” To meet this standard and to survive a FRCP 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotations and citation omitted). This requirement of facial plausibility means the factual content

of the plaintiff’s allegations must “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Park Irmat Drug Corp. v. Express Scripts

Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The Court must

grant all reasonable inferences in favor of the nonmoving party. Lustgraaf v. Behrens, 619 F.3d

867, 872-73 (8th Cir. 2010). Ordinarily, only the facts alleged in the complaint are considered for

purposes of a motion to dismiss; however, materials attached to the complaint may also be

considered in construing its sufficiency. Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).

       When ruling on a motion to dismiss, a court must liberally construe a complaint in favor

of the plaintiff[.] Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 862 (8th Cir.

2010). However, if a claim fails to allege one of the elements necessary to recovery on a legal

theory, that claim must be dismissed for failure to state a claim upon which relief can be granted.

Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitals of a cause of

action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at 678; Bell

Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Although courts must accept all factual

allegations as true, they are not bound to take as true a legal conclusion couched as a factual



                                                  2
allegation. Twombly, 550 U.S. at 555 (internal quotations and citation omitted); Iqbal, 556 U.S.

at 677-78.

III.   DISCUSSION

       In its motion, Air Evac asserts five arguments. First, it argues the Court lacks subject

matter jurisdiction over Buchta’s Indiana and West Virginia wage law claims. Second, Air Evac

claims Buchta fails to state a claim under Indiana law because Air Evac is exempt from Indiana

wage laws. Third, Air Evac argues Buchta fails to state a claim under West Virginia law because

Buchta is exempt from West Virginia wage laws. Fourth, Air Evac asserts Buchta fails to plead

any overtime hours were worked in the state of Illinois, thus, he cannot recover under the Illinois

minimum wage law. Finally, Air Evac argues Buchta’s unjust enrichment claim must be

dismissed if the Court dismisses the Illinois wage law claims.

       A.       Indiana Wage Law Claims

       Air Evac asserts it is exempt from Indiana wage laws and consequently, these claims

should be dismissed. Buchta concedes Air Evac is exempt and agrees the claims should be

dismissed. The Court dismisses all claims against Air Evac under Indiana wage laws.

       B.       West Virginia Wage Law Claims

       Air Evac asserts it is exempt from West Virginia wage law claims and the Court lacks

subject matter jurisdiction over Buchta’s West Virginia wage law claims because Buchta never

worked in West Virginia and lacks standing to sue on his own behalf or on behalf of a class of

West Virginia employees. Buchta concedes pilots are exempt from West Virginia wage laws but

argues clinical employees, such as flight nurses and paramedics, are subject to the state’s

requirements.




                                                 3
         West Virginia’s minimum wage law states: “‘Employee’ includes any individual

employed by an employer but shall not include . . . (17) any employee with respect to whom the

United States Department of Transportation (“DOT”) has statutory authority to establish

qualifications and maximum hours of service.” W. Va. Code § 21-5C-1(f)(17) (2019). 1 Buchta

seeks to bring claims under West Virginia law on behalf of a class of flight paramedics, flight

nurses, pilots, and mechanics. ECF No. 1, ¶ 8. The Federal Aviation Administration (“FAA”), a

subdivision of the DOT, has authority to prescribe “regulations in the interest of safety for the

maximum hours or periods of service of airmen and other employees of air carriers[.]” 49 U.S.C.

§§ 106(a), 44701(a)(4). The statute defines “airman” 2 as an individual:

         (A) in command, or as pilot, mechanic, or member of the crew, who navigates
         aircraft 3 when under way;

         (B) except to the extent the Administrator of the [FAA] may provide otherwise for
         individuals employed outside the United States, who is directly in charge of
         inspecting, maintaining, overhauling, or repairing aircraft, aircraft engines,
         propellers, or appliances; or

         (C) who serves as an aircraft dispatcher or air traffic control-tower operator.

49 U.S.C. § 40102(a)(8). 4 The definition of “airman” includes pilots and mechanics. Thus, the

DOT has the statutory authority to establish qualifications and maximum hours of service for

pilots and mechanics.

         The DOT also created regulations for “flight crewmembers.” 5 Regulations restrict a flight

crewmember to certain maximum hours of service including 1,200 in any calendar year, 120


1
  Prior versions of the statute contain the same exemption. W. Va. Code § 21-5C-1(f)(17) (1999-2019),
2
  “Words importing the plural include the singular” and “words importing the singular include and apply to several
persons, parties or things.” 1 U.S.C. § 1.
3
  The statute defines “aircraft” as “any contrivance invented, used, or designed to navigate, or fly in, the air.” 49
U.S.C. § 40102(a)(6).
4
  The general definitions outlined in 49 U.S.C. § 40102 refer to Part A of Subtitle VII of Title 49. This includes
statutes 49 U.S.C. § 40101 through 49 U.S.C. § 46507.
5
  These regulations apply to “certificate holders.” In a declaration attached to the motion to dismiss, Air Evac
President Seth Myers states it operates under Part 135 of the Federal Aviation regulations and has been issued a

                                                          4
hours in any calendar month, and 34 hours in any seven consecutive days. 14 C.F.R. §

135.265(a). More specifically, DOT regulations restrict maximum hours of service for flight

crewmembers of helicopter hospital emergency medical evacuation services. 14 C.F.R. §

135.271. The regulation limits those flight crewmembers to 500 hours in any calendar quarter,

800 hours in any two consecutive calendar quarters, and 1,400 hours in any calendar year. 14

C.F.R. § 135.271(a). That section is in subchapter G of Title 14 of the Code of Federal

Regulations. In turn, 14 C.F.R. §1.1 supplies the definitions for, among others, subchapter G; the

regulation defines “Crewmember” as “a person assigned to perform duty in an aircraft during

flight time.” 14 C.F.R. § 1.1.

         Neither the applicable statutes nor regulations defines “duty,” so the Court must resort to

the common or dictionary meaning of the term. Johnson v. United States, 559 U.S. 133, 138

(2010) (When the statute does not define a word, “we [] give the phrase its ordinary meaning.”);

see also Von Weise v. Comm’r of Internal Revenue, 69 F.2d 439, 441 (8th Cir. 1934) (“One of

the cardinal rules of construing statutes is that the words used are given their common, ordinary

meaning . . . but if a definition of the word is given in the statute, that definition is controlling.”).

Webster’s Third New International Dictionary defines “duty” as “obligatory tasks, conduct,

service, or functions enjoined by order or usage according to rank, occupation, or profession.”

Duty, Webster’s Third New International Dictionary 705 (2002).

         The complaint does not include any facts regarding the role of flight paramedics and

nurses in the aircraft during flight time. Therefore, the Court cannot determine, at this time,

whether flight paramedics and flight nurses are “assigned to perform duty in the aircraft during

flight time[]” within the meaning of 14 C.F.R. § 1.1, and consequently, if they are exempt from


certificate by the FAA to operate as an air carrier. ECF No. 9-1. The Court refers to the declaration only to
determine which regulations, if any, apply to Air Evac.

                                                           5
West Virginia wage laws. The Court dismisses only the claims under West Virginia law as to

pilots and mechanics.

       Air Evac also argues Buchta lacks standing to sue on his own behalf and on behalf of the

class under West Virginia wage laws because he never worked in West Virginia. Federal courts

are split on the issue of standing challenges in class actions.

       Article III of the Constitution “limits the category of litigants empowered to maintain a

lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). To establish standing, a plaintiff must have “(1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by favorable judicial decision.” Id. A class action does not change the standing

analysis because named plaintiffs who represent a class “must allege and show that they

personally have been injured, not that injury has been suffered by other, unidentified members of

the class to which they belong and which they purpose to represent.” Lewis v. Casey, 518 U.S.

343, 357 (1996).

       The split among the federal courts as to standing in class actions arises from two

Supreme Court decisions: Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997) and Ortiz v.

Fireboard Corp., 527 U.S. 815 (1999). In Amchem Products, the district court certified a class

action of plaintiffs who were exposed to asbestos by the defendants. 521 U.S. at 597-608.

Members of the class objected to the adequacy of class representation and argued certain

claimants lacked standing to sue because they had not yet suffered an injury. Id. The Supreme

Court held that addressing the requirements of Rule 23 before Article III standing was

appropriate. Id. at 612. “We agree that the class certification issues are dispositive; because their

resolution here is logically antecedent to the existence of any Article III issues, it is appropriate



                                                   6
to reach them first.” Id. (citations, quotations, and alterations omitted). In Ortiz, also an asbestos

settlement case, the Supreme Court again applied the same logic, observing that in cases where

class certification issues are “logically antecedent to Article III concerns and themselves pertain

to statutory standing” then Rule 23 issues should be addressed first. 527 U.S. at 831.

       Federal courts are split as to how to apply Amchem and Ortiz. The Eighth Circuit has not

weighed in on the subject. Several district courts held named plaintiffs did not have standing for

claims under the laws of states to which they have no connection, i.e., the plaintiff never worked,

resided, or did business in the state. Stone v. Crispers Restaurants, Inc., No. 6:06-CV-1086-Orl-

31KRS, 2006 WL 2850103 (M.D. Fla. Oct. 3, 2006) (Finding the plaintiff never worked in any

state other than Florida so he lacked standing to bring wage claims under the laws of Alabama,

Georgia, South Carolina, or Tennessee.); Parks v. Dick’s Sporting Goods, Inc., No. 05-CV-6590

CJS, 2006 WL 1704477 (W.D. N.Y. Jun. 15, 2006) (Finding the plaintiff lacked standing to

assert state-law claims arising under the laws of other states than New York because he was

never employed by the defendant anywhere other than New York.); In re HSBC Bank, 1 F. Supp.

3d 34, 49-50 (E.D. N.Y. 2014) (Finding plaintiffs may only assert a state claim if a named

plaintiff resides in, does business in, or has some other connection to the state.); Smith v. Pizza

Hut, Inc., No. 09-CV-01632-CMA-BNB, 2011 WL 2791331 (D. Colo. Jul. 14, 2011)

(Addressing the standing issue prior to class certification and finding the plaintiff did not have

standing to assert claims under the laws of states other than Colorado because the plaintiff never

worked or resided in those other states.).

       Other district courts have held the standing issue should not be addressed until after class

certification, or that this is not a standing issue at all and should be addressed under Rule 23’s

commonality, typicality, and adequacy requirements. Thomas v. U.S. Bank, N.D., No. 11-6013-



                                                   7
CV-SJ-SOW, 2012 WL 12897284 at *9 (W.D. Mo. Sept. 27, 2012) (Finding the decision on

class certification was logically antecedent to a determination of standing and the “prudent

course to address these issues is at the class certification stage”); Le v. Kohl’s Dep’t Stores, Inc.,

160 F. Supp. 3d 1096 (E.D. Wis. 2016) (Finding the plaintiff had standing to maintain a class

action under the laws of states in which he does not and/or was injured.); Dragoslavic v. Ace

Hardware Corp., 274 F. Supp. 3d 578, 584 (E.D. Tex. 2017) (Finding where a plaintiff resides or

suffers an injury has no impact on Article III standing and should be addressed under other

doctrines.); In re McCormick & Co., Inc., 217 F. Supp. 3d 124, 144 (D. D.C. 2016) (Finding it is

more logical to consider plaintiffs’ ability to raise other state-law claims as a question of

commonality, typicality, and adequacy under Rule 23, rather than as a question of standing.);

Sheet Metal Workers Local No. 20 Welfare & Benefit Fund v. CVS Health Corp., 221 F. Supp.

3d 227, 236 (D. R.I. 2016) (“The trend in the First Circuit seems to be deferring the standing

analysis to the class certification stage.”).

        The only circuit to approach the issue, although it did not address it directly, is the

Seventh Circuit. In Morrison v. YTB International, Inc., the plaintiffs alleged the defendant, YTB

International violated the Illinois Consumer Fraud Act. 649 F.3d 533, 534 (7th Cir. 2011). The

plaintiffs consisted of residents of Illinois and other states. Id. An issue arose as to the ability of

the residents of other states to bring claims under the Illinois Consumer Fraud Act. The Seventh

Circuit held the following:

        The district court’s language was imprecise. There’s no problem with standing.
        Plaintiffs have standing if they have been injured, the defendants caused that injury,
        and the injury can be redressed by a judicial decision. Plaintiffs allege that they
        were victims of a pyramid scheme that saddled them with financial loss, which
        YTB caused. The judiciary can redress that injury by ordering YTB to pay money
        to the victims. Nothing more is required for standing. If the Illinois Consumer Fraud
        Act law does not apply because events were centered outside Illinois, then plaintiffs
        must rely on some other state’s law; this application of choice-of-law principles has

                                                   8
       nothing to do with standing, though it may affect whether a class should be certified
       – for a class action arising under the consumer-fraud laws of all 50 states may not
       be manageable, even though an action under one state’s law could be. That a
       plaintiff’s claim under his preferred legal theory fails has nothing to do with
       subject-matter jurisdiction, unless the claim is so feeble as to be “essentially
       fictitious.”

Id. at 536 (citations omitted). The Seventh Circuit further stated, “A federal court is the wrong

forum when there is no case or controversy, or when Congress has not authorized it to resolve a

particular kind of dispute. Other deficiencies in a plaintiff’s claim concern the merits rather than

subject-matter jurisdiction.” Id.

       Theses cases persuade the Court that Buchta has standing to bring claims on behalf of the

class under West Virginia law and this issue is best addressed through the requirements of Rule

23. Buchta alleges he was injured, Air Evac caused the injury, and the injury can be redressed by

a judicial decision. That’s all that Article III standing requires. Thus, the Court dismisses, with

prejudice, the claims under West Virginia law as to pilots and mechanics and denies Air Evac’s

motion to dismiss the claims under West Virginia law as to flight paramedics and flight nurses.

       C.      Illinois Wage Law Claims

       Air Evac asserts two arguments as to why Buchta’s Illinois wage law claims must be

dismissed. First, Air Evac argues Buchta failed to plead any overtime hours were worked in the

State of Illinois, as required by the Illinois wage law. Second, Air Evac argues Buchta’s unjust

enrichment claim must be dismissed because it is tied to the Illinois wage law claim.

       The Illinois wage law statute states, “Except as otherwise provided in this Section, no

employer shall employ any of his employees for a workweek of more than 40 hours unless such

employee receives compensation for his employment in excess of the hours above specified at a

rate not less than 1 ½ times the regular rate at which he is employed.” 820 Ill. Comp. Stat.

105/4a. Buchta sufficiently pleads he worked overtime hours in Illinois. He alleges he was not


                                                  9
properly compensated for overtime hours worked, he was not compensated at a rate of 1 1\2

times the regular rate, he performed work in Illinois, and he was required to work in excess of

forty hours per week. ECF No. 1, ¶¶ 9, 10, 13, 16. He also includes the relative time period of

these allegations – April 24, 2014, through July 8, 2018. ECF No. 1, ¶ 20. These allegations state

a claim under the Illinois wage law pursuant to FRCP 8, which requires only a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        In support of its argument, Air Evac cites to Hirst v. Skywest, Inc., which held that the

plaintiffs failed to plead overtime pay claims under the Illinois wage law statute. No. 15 C

02036, 2016 WL 2986978 (N.D. Ill. May 24, 2016). The district court found that the plaintiffs

failed to plead any facts showing they worked over 40 hours in one week and were not

compensated at the appropriate rate because there were no allegations one plaintiff worked

overtime, another plaintiff claimed she was paid at the appropriate overtime rate, and a third

plaintiff alleged to “likely” have exceeded the 40 hours required under the statute. Id. at *8.

Further, the district court stated some of the plaintiffs’ allegations contradicted one another. Id.

Finally, the district court held the plaintiffs must allege the hours were worked in Illinois, and did

not do so. Id.

        In this case, the allegations do not contradict one another, and Buchta has alleged he

worked in Illinois, worked more than 40 hours a week, and was not adequately compensated as

required by Illinois law. Buchta is not required to plead the specific weeks he worked overtime.

See Eduarte v. Sliccily Pizza Pub, Inc., No. 18 C 3489, 2019 WL 2772528 at *3 (Jul. 2, 2019)

(citing several cases holding allegations of specific dates worked not necessary to sufficiently

plead a claim) (finding a plaintiff need not allege more than the months he worked and that the

employer routinely required him to work overtime). Thus, Buchta’s complaint includes sufficient



                                                  10
allegations to plead a claim under Illinois wage laws and satisfies the plausibility standard of

Iqbal and Twombly.

       Air Evac’s argument Buchta’s unjust enrichment claim must be dismissed is predicated

on the Court dismissing Buchta’s Illinois wage law claims. Because the Court did not dismiss

Buchta’s Illinois wage law claims, it will not dismiss his unjust enrichment claim.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Air Evac EMS, Inc.’s Motion to Dismiss

[8] is GRANTED, in part, and DENIED, in part.

       So Ordered this 18th day of September, 2019.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 11
